                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

ADRIAN KEITH SMITH,                                )
                                                   )
                Plaintiff,                         )
                                                   )
         v.                                        )         No. 1:18-cv-00290-SPM
                                                   )
TOM STOUT,                                         )
                                                   )
                Defendant,                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on review of plaintiff Adrian Keith Smith’s pro se

civil rights complaint, filed pursuant to 42 U.S.C. § 1983 by movant Becky Peters. For the

reasons discussed below, the Court will give movant Peters sixty days in which to demonstrate

that she is the real party in interest and to file an amended complaint.

                                           Background

       Plaintiff was a pretrial detainee being held at the Reynolds County Jail, in Centerville,

Missouri. (Docket No. 1 at 2). He filled out a Court-provided 42 U.S.C. § 1983 complaint form,

suing Reynolds County Sheriff Tom Stout in his official capacity. Before plaintiff could file his

complaint, he passed away. The complaint was posthumously filed by movant Peters.

       In his complaint, plaintiff alleged that from September 25, 2018 to the present, defendant

Stout denied plaintiff medical care. (Docket No. 1 at 3). Specifically, plaintiff stated that he

suffered from “several psychiatric medical problems” requiring medication. However, his

requests for medical care were ignored. He alleged that he requested to see a doctor “everyday”

so that he could receive his medications. Furthermore, he stated that his power of attorney had

asked that a mental health professional be allowed to meet with him. According to the complaint,
defendant Stout told plaintiff’s power of attorney that, in Stout’s opinion, plaintiff did not need

medical attention.

           Plaintiff alleged that he attempted to commit suicide three times while in the Reynolds

County Jail. On the last occasion, he asserted that he severely cut his arm, but that jail staff

refused to call 911 or give him medical attention.

           At some point, plaintiff acknowledged attempting to escape. (Docket No. 1 at 4). He

stated he was trying “to get to a doctor or hospital for help because the voices were getting more

frequent.” He also stated that he was hallucinating and seeing people that were not there.

           Following his escape attempt, plaintiff was no longer allowed to see his power of

attorney, because jail staff believed she tried to help him escape. He claimed that all his personal

belongings were taken, that he no longer received mail, and that he was kept in a cell where the

shower leaked and the walls and floor were covered in mold. Plaintiff alleged that his treatment

was the result of the fact that he was African-American.

           As a result of plaintiff’s suicide attempt, he stated that he received a severe laceration to

his left arm. He alleged that he did not receive medical treatment and had to bandage it as well as

he could on his own. Despite three suicide attempts, he stated that he did not receive medical

attention, even though the phone numbers of mental health professionals were provided.

           Plaintiff’s complaint sought an appointment with a “qualified mental health professional”

who could prescribe the proper medications or order his hospitalization if necessary. (Docket No.

1 at 5).

           Plaintiff’s complaint was typed on a Court-provided civil rights complaint form. He

signed the document on November 7, 2018. (Docket No. 1 at 10). That same day, he also signed

a motion for leave to proceed in forma pauperis. (Docket No. 2 at 2). Plaintiff never personally


                                                    2
filed the complaint or the motion to proceed in forma pauperis. On November 19, 2018,

according to a letter sent to the Court by movant Becky Peters, plaintiff committed suicide while

in the custody of the Reynolds County Sheriff’s Department. (Docket No. 3).

       The Court received plaintiff’s complaint and motion to proceed in forma pauperis on

December 13, 2018. The filing was accompanied by a letter from Ms. Peters, who states that she

was “in the process” of becoming plaintiff’s power of attorney when plaintiff passed away.

       According to Ms. Peters, plaintiff was going to file his complaint in federal court based

on a denial of proper medical care for plaintiff’s psychiatric issues. However, plaintiff took his

own life before filing the complaint, and Ms. Peters eventually received the paperwork from the

Reynolds County Jail. The letter requests that the Court contact her regarding the status of the

case, and whether or not it can go forward in light of plaintiff’s death.

                                             Discussion

       Plaintiff’s complaint alleges that defendant Stout, in his official capacity as Sheriff of

Reynolds County, Missouri, denied him necessary medical care for his serious psychiatric

condition. Plaintiff did not, however, file this action before he passed away on November 19,

2018. Rather, plaintiff’s postmortem complaint was filed on his behalf by Ms. Peters on

December 13, 2018. Ms. Peters also provided a letter that has been construed by the Court as a

motion to be plaintiff’s representative. For the reasons discussed below, Ms. Peters will be given

sixty days in which to demonstrate that she is the real party in interest, and to file an amended

complaint in this matter.

       Under the Federal Rules of Civil Procedure, Rule 17(a) provides that an “action must be

prosecuted in the name of the real party in interest.” Fed. R. Civ. P. 17(a)(1). “The real party in

interest is a party who, under governing substantive law, possesses the rights to be enforced.”


                                                  3
Consul Gen. of Republic of Indonesia v. Bill’s Rentals, Inc., 330 F.3d 1041, 1045 (8th Cir. 2003).

See also Cascades Dev. of Minnesota, LLC v. Nat’l Specialty Ins., 675 F.3d 1095, 1098 (8th Cir.

2012). The purpose of Rule 17(a) “is simply to protect the defendant against a subsequent action

by the party actually entitled to recover, and to insure generally that the judgment will have its

proper effect as res judicata.” Curtis Lumber Co., Inc. v. Louisiana Pac. Corp., 618 F.3d 762,

771 (8th Cir. 2010). As such, the party bringing an action must actually possess, under the

substantive law, the right sought to be enforced. United HealthCare Corp. v. American Trade

Ins. Co., Ltd., 88 F.3d 563, 569 (8th Cir. 1996).

       Rule 17 provides that the following persons may sue in their own names without joining

the person for whose benefit the action is brought:

               (A) an executor;
               (B) an administrator;
               (C) a guardian:
               (D) a bailee;
               (E) a trustee of an express trust;
               (F) a party with whom or in whose name a contract has been made
                   for another’s benefit; and
               (G) a party authorized by statute.

Fed. R. Civ. P. 17(a)(1). If an individual is not acting in a representative capacity, his or her

capacity to sue is determined “by the law of the individual’s domicile.” Fed. R. Civ. P. 17(b)(1).

Ms. Peters’ letter provides her address as being in Hillsboro, Missouri. Missouri’s wrongful

death statute provides in relevant part:

               Whenever the death of a person results from any act, conduct,
               occurrence, transaction, or circumstance which, if death had not
               ensued, would have entitled such person to recover damages in
               respect thereof, the person or party who, or the corporation which,
               would have been liable if death had not ensued shall be liable in an
               action for damages, notwithstanding the death of the person
               injured, which damages may be sued for:




                                                    4
              (1) By the spouse or children or the surviving lineal descendants of
                  any deceased children, natural or adopted, legitimate or
                  illegitimate, or by the father or mother of the deceased, natural or
                  adoptive;

              (2) If there be no persons in class (1) entitled to bring the action, then
                  by the brother or sister of the deceased, or their descendants, who
                  can establish his or her right to those damages set out in section
                  537.090 because of the death;

              (3) If there be no persons in class (1) or (2) entitled to bring the action,
                  then by a plaintiff ad litem…

Mo. Rev. Stat. § 537.080. Pursuant to this statute, only “one action may be brought under this

section against any one defendant for the death of any one person.” Id.

         Ms. Peters, the movant in this action, has not demonstrated that she is the proper party to

bring this lawsuit on plaintiff’s behalf. 1 In her letter to the Court, she claims that she was “in the

process” of becoming plaintiff’s power of attorney; however, she does not provide any other

detail as to her relationship to plaintiff. Ms. Peters has not alleged that she is plaintiff’s executor,

administrator, or guardian, which would allow her to sue in her own name pursuant to Fed. R.

Civ. P. 17(a)(1). She has also not alleged that she is plaintiff’s spouse, child, mother, or sibling,

which would allow her to sue in a representative capacity under Missouri state law. In short, Ms.

Peters has not shown that she is the proper party to file a lawsuit on plaintiff’s behalf. Indeed, at

this point, based solely on her letter to the Court, it is not entirely clear if that is what Ms. Peters

is attempting to do.

         The complaint before the Court was not filed by plaintiff. Rather, it was found among

plaintiff’s possessions following his death, and forwarded to the Court by Ms. Peters. Based on

the information at hand, it is not clear whether Ms. Peters has the authority to file a lawsuit on

plaintiff’s behalf. Therefore, Ms. Peters will be given sixty days in which to demonstrate that she

1
 The Court notes that since plaintiff died before ever filing his lawsuit, Fed. R. Civ. P. 25, relating to substitution of
parties, is inapplicable.
                                                            5
is the real party in interest in this case and to file an amended complaint. If she is the real party in

interest and files an amended complaint, she must also file her own motion to proceed in forma

pauperis, or pay the filing fee.

       Accordingly,

       IT IS HEREBY ORDERED that Ms. Peters’ motion to be plaintiff’s representative

(Docket No. 3) is DENIED at this time.

       IT IS FURTHER ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (Docket No. 2) is DENIED.

       IT IS FURTHER ORDERED that Ms. Peters shall have sixty (60) days from the date

of this order in which to demonstrate that she is the real party in interest and to file an amended

complaint.

       IT IS FURTHER ORDERED that if an amended complaint is not filed within sixty (60)

days, this case will be dismissed without prejudice and without further notice.

       Dated this 10th day of January, 2019.




                                                   SHIRLEY PADMORE MENSAH
                                                   UNITED STATES MAGISTRATE JUDGE

Dated this 10th day of January, 2019

.




                                                   6
